          Case 1:17-cv-05928-JMF Document 102 Filed 12/07/20 Page 1 of 1




      Joint Letter to the Court submitted by Plaintiff Natural Resources Defense
              Council and Defendant Environmental Protection Agency

                                                                            December 7, 2020
Honorable Jesse M. Furman
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2202
New York, NY 10007

Re:     Natural Resources Defense Council v. U.S. Environmental Protection Agency,
        17 Civ. 5928 (JMF)

Dear Judge Furman:

       The Natural Resources Defense Council (“NRDC”) and the U.S. Environmental
Protection Agency (“EPA”) respectfully submit this joint letter pursuant to the Court’s
Memorandum Opinion and Order of November 24, 2020, ECF No. 101.

       EPA will disclose Documents 6761 and 14043 to NRDC, pursuant to the Court’s Order,
no later than December 11, 2020. The parties agree that no issues remain for this Court to
decide until after the Second Circuit issues its ruling on EPA’s pending interlocutory appeal.

                                                  Respectfully submitted,

                                                  /s/ Rachel L. Fried
                                                  Rachel L. Fried
                                                  David C. Vladeck
                                                  Georgetown University Law Center
                                                  Civil Litigation Clinic
                                                  Tel: (202) 662-9251
                                                  Email: Rachel.Fried@law.georgetown.edu

                                                  Attorneys for Plaintiff Natural Resources
                                                  Defense Council

                                                  Geoffrey S. Berman
                                                  United States Attorney
                                                  Counsel for Defendant EPA

                                                  /s/ Tomoko Onozawa
                                                  Tomoko Onozawa
                                                  Assistant United States Attorney
                                                  Tel: (212) 637-2721
                                                  Fax: (212) 637-2686
                                                  Email: tomoko.onozawa@usdoj.gov




                                              1
